     Case 2:90-cv-00520-KJM-DB Document 6865 Filed 09/15/20 Page 1 of 2

 1    XAVIER BECERRA                                Hanson Bridgett LLP
      Attorney General of California                PAUL B. MELLO, State Bar No. 179755
 2    MONICA N. ANDERSON                            SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General              425 Market Street, 26th Floor
 3    DAMON MCCLAIN, SBN 209508                      San Francisco, California 94105
      Supervising Deputy Attorney General            Telephone: (415) 777-3200
 4    NASSTARAN RUHPARWAR , SBN 263293               Fax: (415) 541-9366
      Deputy Attorney General                        E-mail: pmello@hansonbridgett.com
 5     455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
 6     Telephone: (415) 510-4435
       Fax: (415) 703-1234
 7     E-mail: nasstaran.ruhparwar@doj.ca.gov
      Attorneys for Defendants
 8

 9                        IN THE UNITED STATES DISTRICT COURTS

10                       FOR THE EASTERN DISTRICT OF CALIFORNIA

11                      AND THE NORTHERN DISTRICT OF CALIFORNIA
12            UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
13              PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
14
      RALPH COLEMAN, et al.,                        2:90-cv-00520 KJM-DB
15
                                        Plaintiffs, THREE-JUDGE COURT
16
                   v.
17

18    GAVIN NEWSOM, et al.,
19                                    Defendants.
20
      MARCIANO PLATA, et al.,                       C01-1351 JST
21
                                        Plaintiffs, THREE-JUDGE COURT
22
                   v.
23                                                  DEFENDANTS’ SEPTEMBER 2020
                                                    STATUS REPORT IN RESPONSE TO
24    GAVIN NEWSOM, et al.,                         FEBRUARY 10, 2014 ORDER
25                                    Defendants.
26

27

28

                                                                Defendants’ September 2020 Status Report
                                                       Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
     Case 2:90-cv-00520-KJM-DB Document 6865 Filed 09/15/20 Page 2 of 2

 1            The State submits this status report on the current in-state and out-of-state adult prison
 2   populations and the measures being taken to comply with the Court’s February 10, 2014 Order
 3   Granting in Part and Denying in Part Defendants’ Request for Extension of December 31, 2013
 4   Deadline (February 10, 2014 Order). Exhibit A sets forth the current design bed capacity,
 5   population, and population as a percentage of design bed capacity for each state prison and for all
 6   state prisons combined. Exhibit B sets forth the status of the measures Defendants have
 7   implemented as required by the February 10, 2014 Order. (ECF 2766/5060 at ¶¶ 4-5.)
 8            As of September 9, 2020, 94,893 inmates were housed in the State’s 34 adult institutions
 9   and no inmates1 were housed in out-of-state facilities. (Ex. A. 2) The State’s prison population is
10   approximately 111.5 % of design capacity. (Ex. A.)
11

12       Dated: September 15, 2020                            XAVIER BECERRA
                                                              Attorney General of California
13
                                                              By: /s/ RYAN GILLE
14                                                                RYAN GILLE
                                                                  Deputy Attorney General
15                                                               Attorneys for Defendants

16       Dated: September 15, 2020                            HANSON BRIDGETT LLP

17                                                            By: /s/ PAUL B. MELLO
                                                                  PAUL B. MELLO
18                                                               Attorneys for Defendants

19

20

21

22

23

24

25

26
     1
27     This statistic only concerns inmates in out-of-state contract beds and does not include inmates
     housed in other states under interstate compact agreements.
     2
28     The data in Exhibit A is taken from CDCR’s September 9, 2020 weekly population report,
     available on CDCR’s website at https://www.cdcr.ca.gov/research/population-reports-2/.
                                                         1
                                                                        Defendants’ September 2020 Status Report
                                                               Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
